DETAILED ACTION
This final office action is in response to applicant’s amendments filed on 01/19/2022 for response of office action mailed on 10/25/2021. Claim 1, 9 and 17 are currently amended. Claim 3, 5, 11 and 13 are cancelled previously. No claim is added. Claims 1-2, 4, 6-10, 12, and 14-19 are being examined and pending.
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections
Claim 1 is objected because of following minor informality: 
[Symbol font/0xB7] In line 3 of claim 1, examiner suggests to replace “store on” with - - stored on - -.
Response to Arguments
Applicant’s amendment claim 9, filed on 01/19/2022, with respect to rejection under 35 U.S.C 112 indefinite (lack of antecedent) overcame the rejection, therefore the rejection has been withdrawn.
Applicant’s amendments to claims 1, 9, and 17, filed on 01/19/2022, with respect to rejection under 35 U.S.C 103 have been considered.
Regarding argument on claim 1 on page 6-7, claim 1 is amended with new limitation, receiving network activity data at an interface, the network activity data indicating commands executed by one or more entities in the network; the received network activity data with respect to one or more behavioral cues including an amount of typographical errors in the commands.  Claim 9 and 17 although are different, amended with similar limitations. The applicant’s amendments to claim 1 necessitated the new grounds of rejection presented in this office action. Hence, applicant’s arguments with respect to rejections of claim 1, 9 and 17 along with dependent claims have been considered but are moot in view of the new grounds of rejection. New prior art, Ito et al. (JP2017120536), is introduced.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-2, 4, 7, 9-10, 12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Shmueli et al. (US20150121518, hereinafter Shmueli) in view of Xu et al. (US20190166141, hereinafter Xu), and further in view of Ito et al. (JP2017120536, hereinafter Ito).
Regarding claim 1, Shmueli teaches a method for monitoring activity on a network (Shmueli: A method for determining whether a computer network is compromised by unauthorized activity on the computer network, Abstract), the method comprising: receiving network activity data at an interface (Shmueli: the interface module 104 receiving real-time data; Para. 0093; sensor 108 receiving input data representative of information on actions in computer network; Para. 0012; Para. 0121); the network activity data indicating commands executed by one or more entities in the network (Shmueli: an action performed on a target network resource by a user maybe a command; Para. 0028); analyzing, the received network activity data with respect to one or more behavioral cues (Shmueli: analyzing the received inputs including network activity data with respect to one or more behavioral cues; Para. 0015; Para. 0121; Para. 0122); assigning a first behavioral profile to the entity based on the entity classification and the network activity data (Shmueli: building a first behavior profile for the entity based on a statistical analysis of the input data; Para. 0009; determining the input data matches an existing profile; Para. 0121-0123); detecting, based on additional network activity data received from the interface, that an activity of the entity deviates from an expected behavior of the entity based on the first behavioral profile (Shmueli: detecting anomalies or deviations based on the additional input data against the first behavioral profile; Para. 0009); and in response to detecting that the activity of the entity deviates from the expected behavior of the entity, issuing an alert identifying the activity of the entity as an anomalous activity (Shmueli: if deviations are found, data is flagged as an anomaly and an alert is sent; Para. 0076; Para. 0118; Para. 0030).  
Yet, Shmueli does not teach classifying, using the processor, the network activity data as being generated by an entity selected from the group consisting of a human actor and an automated process based on the analysis of the network activity with respect to the one or more behavioral cues.
However, in the same field of endeavor, Xu teaches classifying, using the processor, the network activity data as being generated by an entity selected from the group consisting of a human actor and an automated process based on the analysis of the network activity with respect to the one or more behavioral cues (Xu: determining behavior data is automated or human based on analysis on input data and behavior model; Para. 0018; Para. 0078; Para. 0101). 

Yet, combination of Shmueli and Xu does not teach the received network activity data with respect to one or more behavioral cues including an amount of  typographical errors in the commands.
However, in the same field of endeavor, Ito teaches the received network activity data with respect to one or more behavioral cues including an amount of  typographical errors in the commands (Ito: acquired information on the input command includes number of typographical errors; Page 8, para. 05).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method disclosed by the combination to include the received network activity data with respect to one or more behavioral cues including an amount of  typographical errors in the commands as disclosed by Ito. One of ordinary skill in the art would have been motivated to make this modification in order to analyze the collected commands as suggested by Ito (Ito: Page 8, para. 05-07). 
Regarding claim 2 and 10, combination of Shmueli, Xu and Ito teaches the method of claim 1. In addition, Shmueli further teaches wherein the network activity data includes data from at least one of logs and event sources regarding commands executed by the entity (Shmueli: Para. 0031: an audit record is a raw audit log as generated externally to a system due to network entity activity. The audit log is used as an input by the system to create profiles and to detect anomalies; Para. 0014: wherein the entity is a member of a group consisting of: a human user, application, client machine, device type, target machine, account, and command).
Regarding claim 4 and 12, combination of Shmueli, Xu and Ito teaches the method of claim 1. In addition, Shmueli further teaches wherein the analyzing of the network activity data is performed with respect to a plurality of behavioral cues include at least one of timing of keystrokes, timing of network events, and keystrokes (Shmueli: Para. 0122: Metrics of network entity behavior include parameters such as, for example, time of day, access distribution for a specific user or a group of users, originating internet protocol (IP) addresses distribution for a specific user or group of users, the user's rate of access to a target of privileged account, and the time of day or time of week access for a specific target or privileged account, the day of the week a specific resource is accessed on, whether a specific command is run on a workday/holiday/business hours/non-business hours, date, rate of input, IP or IP range, geographical location, type of events, success/failure indication, input metadata, and, input content). 
Regarding claim 7 and 15, combination of Shmueli, Xu and Ito teaches the method of claim 1. In addition, Shmueli further teaches wherein the first behavioral profile includes intelligence gathering behavior, network maneuvering behavior, data exfiltration behavior, or vulnerability exploitation behavior (Shmueli: Para. 0122: Metrics of network entity behavior include parameters such as, for example, time of day, access distribution for a specific user or a group of users, originating internet protocol (IP) addresses distribution for a specific user or group of users, the user's rate of access to a target of privileged account, and the time of day or time of week access for a specific target or privileged account, the day of the week a specific resource is accessed on, whether a specific command is run on a workday/holiday/business hours/non-business hours, date, rate of input, IP or IP range, geographical location, type of events, success/failure indication, input metadata, and, input content
Regarding claim 9, Shmueli teaches a system for monitoring activity on a network, the system comprising: an interface for at least receiving network activity data of the network (Shmueli: Fig. 1: sensors (108); interface (104); sensor 108 receiving input data representative of information on actions in computer network; Para. 0012; Para. 0121), the network activity data indicating commands executed by one or more entities in the network (Shmueli: an action performed on a target network resource by a user maybe a command; Para. 0028); a processor executing instructions stored on a memory to: assign a first behavioral profile to the entity based on the entity classification and the network activity data (Shmueli: building a first behavior profile for the entity based on a statistical analysis of the input data; Para. 0009; determining the input data matches an existing profile; Para. 0121-0123); detect, based on additional network activity data received from the interface, that an activity of the entity deviates from an expected behavior of the entity based on the first behavioral profile (Shmueli: detecting anomalies or deviations based on the additional input data against the first behavioral profile; Para. 0009); and in response to detecting that the activity of the entity deviates from the expected behavior of the entity, issue an alert identifying the activity of the entity as an anomalous activity (Shmueli: if deviations are found, data is flagged as an anomaly and an alert is sent; Para. 0076; Para. 0118; Para. 0030).
Yet, Shmueli does not teach classify the network activity data as being generated by an entity selected from the group consisting of a human actor and an automated process based on the analysis of the network activity data with respect to the one or more behavioral cues.
However, in the same field of endeavor, Xu teaches classify the network activity data as being generated by an entity selected from the group consisting of a human actor and an automated process based on the analysis of the network activity data with respect to the one or more behavioral cues (Xu: determining behavior data is automated or human based on analysis on input data and behavior model; Para. 0018; Para. 0078; Para. 0101). 

Yet, combination of Shmueli and Xu does not teach the network activity data with respect to one or more behavioral cues including an amount of  typographical errors in the commands.
However, in the same field of endeavor, Ito teaches the network activity data with respect to one or more behavioral cues including an amount of  typographical errors in the commands (Ito: acquired information on the input command includes number of typographical errors; Page 8, para. 05).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method disclosed by the combination to include the network activity data with respect to one or more behavioral cues including an amount of  typographical errors in the commands as disclosed by Ito. One of ordinary skill in the art would have been motivated to make this modification in order to analyze the collected commands as suggested by Ito (Ito: Page 8, para. 05-07). 
Claim 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Shmueli in view of Xu and Ito, and further in view of Morgan et al. (US20090073895, hereinafter Morgan).
Regarding claim 6 and 14, combination of Shmueli, Xu and Ito teaches the method of claim 1. 
Yet, the combination does not teach redirecting network activity data from the entity to a virtual security appliance for further communications.
The Network Director 125 would also dynamically redirect traffic through the Virtual Security Appliance/Service Operating System, in conjunction with the Networking Advocate 121, for further investigation and classification). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method disclosed by the combination to include redirecting network activity data from the entity to a virtual security appliance for further communications as disclosed by Morgan. One of ordinary skill in the art would have been motivated to make this modification in order to provide further analysis and investigation for network activity as suggested by Morgan (Morgan: Para. 0026).
Claim 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Shmueli in view of Xu and Ito, and further in view of  Gukal et al. (US20170214708, hereinafter Gukal). 
Regarding claim 8 and 16, combination of Shmueli, Xu and Ito teaches the method of claim 1. In addition, Xu further teaches wherein the entity is classified as an automated process (Xu: Para. 0018: The behavior model is then used to determine whether a particular request submitted from a particular client computing device is an automated request. An automated request is a request that is initiated by an automated process rather than a human user).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method disclosed by the combination to include wherein the entity is classified as an automated process and the assigned behavioral profile corresponds to a particular toolkit identification as disclosed by Xu. One of ordinary skill in the art would have been motivated to make this modification in order to detect malicious activity using behavior data as suggested by Xu (Xu: Para. 0002).

However, in the same field of endeavor, Gukal further teaches the assigned first behavioral profile corresponds to a particular toolkit identification (Gukal:  Para. 0246: When the identified attack pattern 1490 indicates port scanning of a server, a deployment strategy may call for deploying one or more security mechanisms that emulate services provided by the server. One or more corresponding ports on the server may then be opened. A true port scanner attack may then attempt to access the emulated services through an open port; Para. 0277: a network bot (e.g., an automated system) may be executing a routine walk of the network. In this example, the network bot may be accessing each Internet Protocol (IP) address available, and thus may also access a security mechanism deployed to resemble a network device using a specific IP address. In other cases, however, a network abnormality may be a port scanner that is attempting to collect IP addresses for illegitimate purposes; Para. 0282: an attack pattern generator 1506 can receive port scanning alerts from multiple servers 1503 a-1503 c on the network 1502, as well as other network data 1504. A port scanning alert can indicate that the ports on a server 1503 a-1503 c have been scanned by a port-scanning tool. Port scanning tools can be used by network attackers to probe networks for information, such as the services provided by the servers 1503 a-1503 c. This information may indicate vulnerabilities in the network 1502 that can potentially be exploited by an attacker). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method disclosed by the combination to include the assigned first behavioral profile corresponds to a particular toolkit identification as disclosed by Gukal. One of ordinary skill in the art would have been motivated to make this modification in order to predict probable future network behavior as suggested by (Gukal: Para. 0007).
Claim 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Shmueli and Ito.
Regarding claim 17, Xu teaches a method for monitoring activity on a network (Xu: monitoring behavior data at a client computing device; Para. 0042), the method comprising: receiving network activity data of the network at an interface (Xu: receiving behavior data related to a request from a client device; Claim 1); analyzing, using a processor executing instructions stored on a memory, the received network activity with respect to one or more behavioral cues (Xu: analyzing the behavior data associated with the request; Claim 1; Para. 0101); classifying the network activity data as being generated by a human actor based on the analysis of the one or more behavioral cues (Xu: classifying the request submitted is from an automated process or human actor; Para. 0018r; Para. 0078; Para. 0101). 
Yet, Xu does not explicitly teach the network activity data indicating commands executed by one or more entities in the network; assigning a first behavioral profile to the human actor based on the classification of the network activity data; detecting, based on additional network activity data received from the interface, that an activity of the human actor deviates from an expected behavior of the human actor based on the first behavioral profile, and in response to the detecting that the activity of the human actor deviates from the expected behavior of the human actor, issuing an alert identifying the activity of the human actor as an anomalous activity.
However, in the same field of endeavor, Shmueli teaches the network activity data indicating commands executed by one or more entities in the network ((Shmueli: an action performed on a target network resource by a user maybe a command; Para. 0028); assigning a first behavioral profile to the human actor based on the classification of the network activity data (Shmueli: building a first behavior profile for the entity based on a statistical analysis of the input data; Para. 0009; determining the input data matches an existing profile; Para. 0121-0123; wherein the entity is a member of a group consisting of a human user; Para. 0014); detecting, based on additional network activity data received from the interface, that an activity of the human actor deviates from an expected behavior of the human actor based on the first behavioral profile (Shmueli: detecting anomalies or deviations based on the additional input data against the first behavioral profile; Para. 0009), and in response to the detecting that the activity of the human actor deviates from the expected behavior of the human actor, issuing an alert identifying the activity of the human actor as an anomalous activity (Shmueli: if deviations are found, data is flagged as an anomaly and an alert is sent; Para. 0076; Para. 0118; Para. 0030).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method disclosed by Xu to include assigning a first behavioral profile to the human actor based on the classification of the network activity data; detecting, based on additional network activity data received from the interface, that an activity of the human actor deviates from an expected behavior of the human actor based on the first behavioral profile, and in response to the detecting that the activity of the human actor deviates from the expected behavior of the human actor, issuing an alert identifying the activity of the human actor as an anomalous activity as disclosed by Shmueli. One of ordinary skill in the art would have been motivated to make this modification in order to identify behavioral anomaly as suggested by Shmueli (Shmueli: Para. 0006). 
Yet, combination of Xu and Shmueli does not teach the received network activity data with respect to one or more behavioral cues including an amount of  typographical errors in the commands.
However, in the same field of endeavor, Ito teaches the received network activity data with respect to one or more behavioral cues including an amount of  typographical errors in the commands (Ito: acquired information on the input command includes number of typographical errors; Page 8, para. 05).
including an amount of  typographical errors in the commands as disclosed by Ito. One of ordinary skill in the art would have been motivated to make this modification in order to analyze the collected commands as suggested by Ito (Ito: Page 8, para. 05-07). 
Regarding claim 18, combination of Xu, Shmueli and Ito teaches the method of claim 17. In addition, Shmueli further teaches in response to the detecting that the activity of the human actor deviates from the expected behavior of the human actor, tracking the human actor through the network (Shmueli: Para. 0088: The storage module 103 operates to keep track of the different entities in the analytics system 100. The storage module 103 may be implemented, for example, by database (either relational or document) 103 a (FIG. 2), which is used to store user activities and the corresponding analysis results. These entities include, for example, log records, anomalies, incidents and system status and to create a record for them in the database; Para. 0014: wherein the entity is a member of a group consisting of: a human user, application, client machine, device type, target machine, account, and command). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method disclosed by the combination to include in response to the detecting that the activity of the human actor deviates from the expected behavior of the human actor, tracking the human actor through the network as disclosed by Shmueli. One of ordinary skill in the art would have been motivated to make this modification in order to identify behavioral anomaly as suggested by Shmueli (Shmueli: Para. 0006).
Regarding claim 19, combination of Xu, Shmueli and Ito teaches the method of claim 17. In addition, Xu further teaches analyzing of the network activity data is performed with respect to a analyzing the particular behavior data using the behavior model to generate a behavior model result; Para. 0101: behavior data may include data that describes a series of keystroke events generated at a client computing device 120 in association with a request. Keystroke input events may include key presses, key releases, and other keyboard input events. In some embodiments, a series of keystroke input events includes one or more individual keystroke input events that can be described by a key identifier, an actuation motion (e.g. down/up, press/release) and an event timestamp. For example, when key input events are detected at the client computing device 120, behavior collection instructions executing at the client computing device 120 may obtain raw input data from an operating system of the client computing device 120 containing key identifier data, actuation motion data, and timestamp data). 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Han US10116680: detecting anomaly and evaluating risk based on profiled user behaviors
Kedem et al. US20190158535: user behavioral characteristics includes typographical errors
Murriner et al. US20180330310: user behavioral characteristics includes typographical errors

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN CHANG whose telephone number is (571)272-9998.  The examiner can normally be reached on Monday-Thursday 9AM-6PM EST Friday: Variable.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on (571)-272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/L.C./Examiner, Art Unit 2438                                                                                                                                                                                                                                                                                                                                                                                                             /TAGHI T ARANI/Supervisory Patent Examiner, Art Unit 2438